PER CURIAM.
The defendant made a motion to dismiss the complaint for lack of prosecution. The motion was granted, unless plaintiff placed the cause on the calendar within three days from the entry of the order. The defendant entered an order on said motion, and then appealed from each and every part of said order. We are not satisfied that there has been such an abuse of discretion on the part of the court below, in giving plaintiff the opportunity of placing the cause on the calendar, as to call for a reversal.
The order is affirmed, with costs.